            Case 2:20-cv-06209-NIQA Document 5 Filed 12/16/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AASIM NASH                                      :
     Plaintiff                                  :
                                                :
       v.                                       :   CIVIL ACTION NO. 20-CV-6209
                                                :
RICHARD TODD, et al.,                           :
     Defendants                                 :

                                           ORDER

       AND NOW, this 16th day of December, 2020, upon consideration of Plaintiff Aasim

Nash’s Motion to Proceed In Forma Pauperis (ECF No. 1), and Complaint (ECF No. 2) it is hereby

ORDERED that:

       1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.       The Complaint is DEEMED filed.

       3.       The Complaint is DISMISSED, without prejudice, for failure to state a claim for

the reasons in the Court’s Memorandum.

       4.       Nash may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state the

basis for Nash’s claims against each defendant. The amended complaint shall be a complete

document that does not rely on the initial Complaint or other papers filed in this case to state a

claim. When drafting his amended complaint, Nash should be mindful of the Court’s reasons for

dismissing the claims in his initial Complaint as explained in the Court’s Memorandum. Upon the

filing of an amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       5.       The Clerk of Court is DIRECTED to send Nash a blank copy of this
             Case 2:20-cv-06209-NIQA Document 5 Filed 12/16/20 Page 2 of 3




Court’s current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number. Nash may use this form to file his amended complaint

if he chooses to do so.1

        6.       If Nash does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of the

date of this Order stating that intent, at which time the Court will issue a final order dismissing the

case. Any such notice should be titled “Notice to Stand on Complaint,” and shall include the civil

action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir. 2019) (“If the plaintiff

does not desire to amend, he may file an appropriate notice with the district court asserting his

intent to stand on the complaint, at which time an order to dismiss the action would be appropriate.”

(quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir. 1976))); In re Westinghouse

Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the district court did not abuse its

discretion when it dismissed with prejudice the otherwise viable claims . . . following plaintiffs’

decision not to replead those claims” when the district court “expressly warned plaintiffs that

failure to replead the remaining claims . . . would result in the dismissal of those claims”).

        7. If Nash fails to file any response to this Order, the Court will conclude that Nash

intends to stand on his Complaint and will issue a final order dismissing this case. 2 See Weber,

939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be inferred


1
        This      form        is    available      on       the              Court’s        website        at
http://www.paed.uscourts.gov/documents2/forms/forms-pro-se.
2
        The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir.
1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his complaint. See
Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as distinct from dismissals
under Federal Rule of Civil Procedure 41(b) for failure to comply with a court order, which require
assessment of the Poulis factors); see also Elansari v. Altria, 799 F. App’x 107, 108 n.1 (3d Cir. 2020) (per
curiam). Indeed, an analysis under Poulis is not required when a plaintiff willfully abandons the case or
makes adjudication impossible, as would be the case when a plaintiff opts not to amend his complaint,
          Case 2:20-cv-06209-NIQA Document 5 Filed 12/16/20 Page 3 of 3




from inaction after issuance of an order directing him to take action to cure a defective complaint).




                                                 BY THE COURT:


                                                 /s/ Nitza I. Quiñones Alejandro
                                                 NITZA I. QUIÑONES ALEJANDRO
                                                 Judge, United States District Court




leaving the case without an operative pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir.
2017) (per curiam) (“Where a plaintiff’s conduct clearly indicates that he willfully intends to abandon the
case, or where the plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc., 292 F.R.D.
171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the six Poulis factors in cases where
a party willfully abandons her case or otherwise makes adjudication of the matter impossible.” (citing
cases)).
